Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF SYMYX TECHNOLOGIES,INC. TABLE OF CONTENTS Page ARTICLE1 CORPORATE OFFICES 1 Section1.1 Registered Office 1 Section1.2 Other Offices 1 ARTICLE2 MEETINGS OF STOCKHOLDERS 1 Section2.1 Place of Meetings 1 Section2.2 Annual Meeting 1 Section2.3 Special Meeting 1 Section2.4 Notice of Stockholders’ Meetings 2 Section2.5 Advance Notice of Stockholder Nominees and Stockholder Business 2 Section2.6 Manner of Giving Notice; Affidavit of Notice 3 Section2.7 Quorum 3 Section2.8 Adjourned Meeting; Notice 3 Section2.9 Conduct of Business 4 Section2.10 Voting 4 Section2.11 Waiver of Notice 4 Section2.12 Stockholder Action By Written Consent Without A Meeting 4 Section2.13 Record Date for Stockholder Notice; Voting; Giving Consents 5 Section2.14 Proxies 6 Section2.15 List of Stockholders Entitled to Vote 6 ARTICLE3 DIRECTORS 6 Section3.1 Powers 6 Section3.2 Number of Directors 6 Section3.3 Election, Qualification and Term of Office of Directors 7 Section3.4 Resignation and Vacancies 7 Section3.5 Place of Meetings; Meetings by Telephone 8 Section3.6 Regular Meetings 8 Section3.7 Special Meetings; Notice 8 Section3.8 Quorum 8 Section3.9 Waiver of Notice 9 Section3.10 Board Action By Written Consent Without A Meeting 9 Section3.11 Fees and Compensation of Directors 9 Section3.12 Approval of Loans to Officers 9 Section3.13 Removal of Directors 10 ARTICLE4 COMMITTEES 10 Section4.1 Committees of Directors 10 Section4.2 Committee Minutes 11 Section4.3 Meetings and Action of Committees 11 ARTICLE5 OFFICERS 11 Section5.1 Officers 11 Section5.2 Appointment of Officers 11 Section5.3 Subordinate Officers 11 Section5.4 Removal and Resignation of Officers; Filling Vacancies 12 Section5.5 Chairman of the Board 12 Section5.6 Chief Executive Officer 12 Section5.7 President 12 Section5.8 Vice Presidents 12 Section5.9 Secretary 13 Section5.10 Chief Financial Officer 13 Section5.11 Assistant Secretary 13 Section5.12 Assistant Treasurer 14 Section5.13 Representation of Shares of Other Corporations 14 Section5.14 Authority and Duties of Officers 14 ARTICLE6 INDEMNITY 14 Section6.1 Third Party Actions 14 Section6.2 Actions by or in the Right of the Corporation 15 Section6.3 Successful Defense 15 Section6.4 Determination of Conduct 15 Section6.5 Payment of Expenses In Advance 16 Section6.6 Indemnity Not Exclusive 16 Section6.7 Insurance Indemnification 16 Section6.8 The Corporation 16 Section6.9 Employee Benefit Plans 17 Section6.10 Continuation of Indemnification and Advancement of Expenses 17 ARTICLE7 RECORDS AND REPORTS 17 Section7.1 Maintenance and Inspection of Records 17 Section7.2 Inspection By Directors 18 Section7.3 Annual Statement to Stockholders 18 ARTICLE8 GENERAL MATTERS 18 Section8.1 Checks 18 Section8.2 Execution of Corporate Contracts and Instruments 18 Section8.3 Stock Certificates; Partly Paid Shares 18 Section8.4 Special Designation on Certificates 19 Section8.5 Lost Certificates 19 Section8.6 Construction; Definitions 20 Section8.7 Dividends 20 Section8.8 Fiscal Year 20 Section8.9 Seal 20 Section8.10 Transfer of Stock 20 Section8.11 Stock Transfer Agreements 20 Section8.12 Registered Stockholders 21 ARTICLE9 AMENDMENTS 21 AMENDED AND RESTATED BYLAWS OF SYMYX TECHNOLOGIES,INC. ARTICLE1 CORPORATE OFFICES Section1.1 Registered Office The registered office of the corporation shall be in the City of Wilmington, County of New Castle, State of Delaware. The name of the registered agent of the corporation at such location is The Corporation Trust Company. Section1.2 Other Offices The board of directors mayat any time establish other offices at any place or places where the corporation is qualified to do business. ARTICLE2 MEETINGS OF STOCKHOLDERS Section2.1 Place of Meetings Meetings of stockholders shall be held at any place, either within or without the State of Delaware, as maybe designated by the board of directors or in the manner provided in these bylaws. In the absence of any such designation, stockholders’ meetings shall be held at the registered office of the corporation in the State of Delaware. Section2.2 Annual Meeting The annual meeting of stockholders shall be held each year on a date and at a time designated by the board of directors. In the absence of such designation, the annual meeting of stockholders shall be held on the second Tuesday of Juneof each year at 10:00a.m. However, if such day falls on a legal holiday, then the meeting shall be held at the same time and place on the next succeeding business day. At the meeting, directors shall be elected and any other proper business maybe transacted. Section2.3 Special Meeting A special meeting of the stockholders maybe called at any time by the board of directors, or by the chairman of the board, or by the chief executive officer, or by the president. If a special meeting is called by any person or persons other than the board of directors, the request shall be in writing, specifying the time of such meeting and the general nature of the business proposed to be transacted, and shall be delivered personally or sent by registered mail or by telegraphic or other facsimile transmission to the chairman of the board, the president or the secretary of the corporation. No business maybe transacted at such special meeting otherwise than specified in such notice. The officer receiving the request shall cause notice to be promptly given to the stockholders entitled to vote, in accordance with the provisions of Sections 2.4 and 2.5 of this ArticleII, that a meeting will be held at the time requested by the person or persons calling the meeting, not less than ten (10)nor more than sixty (60) days after the receipt of the request. Nothing contained in this paragraph of this Section2.3 shall be construed as limiting, fixing, or affecting the time when a meeting of stockholders called by action of the board of directors maybe held. Section2.4 Notice of Stockholders’ Meetings All notices of meetings with stockholders shall be in writing and shall be sent or otherwise given in accordance with Section2.6 of these bylaws not less than ten (10)nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote at such meeting. The notice shall specify the place, date, and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called. Section2.5 Advance Notice of Stockholder Nominees and Stockholder Business Subject to the rights of holders of any classor seriesof stock having a preference over the Common Stock as to dividends or upon liquidation, nominations for the election of directors, and business proposed to be brought before any stockholder meeting maybe made by the board of directors or proxy committee appointed by the board of directors or by any stockholder entitled to vote in the election of directors generally if such nomination or business proposed is otherwise proper business before such meeting. However, anysuch stockholder maynominate one or more persons for election as directors at a meeting or propose business to be brought before a meeting, or both, only if such stockholder has given timely notice in proper written formof their intent to make such nomination or nominations or to propose such business. To be timely, such stockholder’s notice must be delivered to or mailed and received at the principal executive offices of the corporation not less than one hundred twenty (120) calendar days in advance of the first anniversary date of mailing of the corporation’s proxy statement released to stockholders in connection with the previous year’s annual meeting of stockholders; provided, however, that in the event that no annual meeting was held in the previous year or the date of the annual meeting has been changed by more than thirty (30) days from the date contemplated at the time of the previous year’s proxy statement, notice by the stockholder to be timely must be so received a reasonable time before the solicitation is made. To be in proper form, a stockholder’s notice to the secretary shall set forth: (a)the name and address of the stockholder who intends to make the nominations or propose the business and, as the case maybe, of the person or persons to be nominated or of the business to be proposed; (b)a representation that the stockholder is a holder of record of stock of the corporation entitled to vote at such meeting and, if applicable, intends to appear in person or by proxy at the meeting to nominate the person or persons specified in the notice; (c)if applicable, a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons (naming such person or persons) pursuant to which the nomination or nominations are to be made by the stockholder; (d)such other information regarding each nominee or each matter of business to be proposed by such stockholder as would be required to be included in a proxy statement filed pursuant to the proxy rulesof the Securities and Exchange Commission had the nominee been nominated, or intended to be nominated, or the matter been proposed, or intended to be proposed by the board of directors; and (e)if applicable, the consent of each nominee to serve as director of the corporation if so elected. The chairman of the meeting shall refuse to acknowledge the nomination of any person or the proposal of any business not made in compliance with the foregoing procedure. Section2.6 Manner of Giving Notice; Affidavit of Notice Written notice of any meeting of stockholders, if mailed, is given when deposited in the United States mail, postage prepaid, directed to the stockholder at his address as it appears on the records of the corporation. An affidavit of the secretary or an assistant secretary or of the transfer agent of the corporation that the notice has been given shall, in the absence of fraud, be prima facie evidence of the facts stated therein. Section2.7 Quorum The holders of a majority of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the certificate of incorporation. If, however, such quorum is not present or represented at any meeting of the stockholders, then either (i)the Chairman of the meeting or (ii)the stockholders entitled to vote thereat, present in person or represented by proxy, shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present or represented. At such adjourned meeting at which a quorum is present or represented, any business maybe transacted that might have been transacted at the meeting as originally noticed. Section2.8 Adjourned Meeting; Notice When a meeting is adjourned to another time or place, unless these bylaws otherwise require, notice need not be given of the adjourned meeting if the time and place thereof are announced at the meeting at which the adjournment is taken. At the adjourned meeting the corporation maytransact any business that might have been transacted at the original meeting. If the adjournment is for more than thirty (30) days,or if after the adjournment a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. Section2.9 Conduct of Business The chairman of any meeting of stockholders shall determine the order of business and the procedure at the meeting, including such regulation of the manner of voting and the conduct of business. Section2.10 Voting The stockholders entitled to vote at any meeting of stockholders shall be determined in accordance with the provisions of Section2.13 of these bylaws, subject to the provisions of Sections 217 and 218 of the Delaware General Corporation Law (relating to voting rights of fiduciaries, pledgors and joint owners of stock and to voting trusts and other voting agreements). Except as maybe otherwise provided in the certificate of incorporation, each stockholder shall be entitled to one vote for each share of capital stock held by such stockholder. Notwithstanding the foregoing, if the stockholders of the corporation are entitled, pursuant to Sections 2115 and 301.5 of the California Corporations Code, to cumulate their votes in the election of directors, each such stockholder shall be entitled to cumulate votes (i.e., cast forany candidate a number of votes greater than the number of votes that such stockholder normally is entitled to cast) only if the candidates’ names have been properly placed in nomination (in accordance with these restated Bylaws) prior to commencement of the voting, and the stockholder requesting cumulative voting has given notice prior to commencement of the voting of the stockholder’s intention to cumulate votes. If cumulative voting is properly requested, each holder of stock, or of any classor classesor of a seriesor seriesthereof, who elects to cumulate votes shall be entitled to as many votes as equals the number of votes that (absent this provision as to cumulative voting) he or she would be entitled to cast for the election of directors with respect to his or her shares of stock multiplied by the number of directors to be elected by him, and he or she maycast all of such votes for single director or maydistribute them among the number to be voted for, or for any two or more of them, as he or she maysee fit. Section2.11 Waiver of Notice Whenever notice is required to be given under any provision of the Delaware General Corporation Law or of the certificate of incorporation or these bylaws, a written waiver, signed by the person entitled to notice, whether before or after the time stated therein, shall be deemed equivalent to notice. Attendance of a person at a meeting shall constitute a waiver of notice of such meeting, except when the person attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the stockholders, directors, or members of a committee of directors need be specified in any written waiver of notice unless so required by the certificate of incorporation or these bylaws. Section2.12 Stockholder Action By Written Consent Without A Meeting Unless otherwise provided in the certificate of incorporation, any action required to be taken at any annual or special meeting of stockholders of a corporation, or any action that maybe taken at any annual or special meeting of such stockholders, maybe taken without a meeting,without prior notice and without a vote, if a consent or consents in writing, setting forth the action so taken, shall be signed by the holders of outstanding stock having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent shall be given to those stockholders who have not consented in writing. If the action which is consented to is such as would have required the filing of a certificate under any sectionof the Delaware General Corporation Law if such action had been voted on by stockholders at a meeting thereof, then thecertificate filed under such sectionshall state, in lieu of any statement required by such sectionconcerning any vote of stockholders, that written notice and written consent have been given as provided in Section228 of the Delaware General CorporationLaw. Section2.13 Record Date for Stockholder Notice; Voting; Giving Consents In order that the corporation maydetermine the stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, or entitled to express consent to corporate action in writing without a meeting, or entitled to receive payment of any dividend or other distribution or allotment of any rights, or entitled to exercise any rights in respect of any change, conversion or exchange of stock or for the purpose of any other lawful action, the board of directors mayfix, in advance, a record date, which shall not be more than sixty (60) nor less than ten (10)days before the date of such meeting, nor more than sixty (60) days prior to any other action. If the board of directors does not so fix a record date: (a)The record date for determining stockholders entitled to notice of or to vote at a meeting of stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held. (b)The record date for determining stockholders entitled to express consent to corporate action in writing without a meeting, when no prior action by the board of directors is necessary, shall be the first date on which a signed written consent is delivered to the corporation. (c)The record date for determining stockholders for any other purpose shall be at the close of business on the day on which the board of directors adopts the resolution relating thereto. A determination of stockholders of record entitled to notice of or to vote at a meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the board of directors mayfix a new record date for the adjourned meeting. Section2.14 Proxies Each stockholder entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting mayauthorize another person or persons to act for such stockholder by a written proxy, signed by such stockholder and filed with the secretary of the corporation, but no such proxy shall be voted or acted upon after three (3)years from its date, unless the proxy provides for a longer period. A proxy shall be deemed signed if such stockholder’s name is placed on the proxy by any reasonable means including, but not limited to, by facsimile signature, manual signature, typewriting, telegraphic transmission or otherwise, by such stockholder or such stockholder’s attorney-in-fact. The revocability of a proxy that states on its face that it is irrevocable shall be governed by the provisions of Section212(e)of the Delaware General Corporation Law. Section2.15 List of Stockholders Entitled to Vote The officer who has charge of the stock ledger of a corporation shall prepare and make, at least ten (10)days before every meeting of stockholders, a complete list of the stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least ten (10)days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held. The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and maybe inspected by any stockholder who is present. Such list shall presumptively determine the identity of the stockholders entitled to vote at the meeting and the number of shares held by each of them. ARTICLE3 DIRECTORS Section3.1 Powers Subject to the provisions of the Delaware General Corporation Law and any limitations in the certificate of incorporation or these bylaws relating to action required to be approved by the stockholders or by the outstanding shares, the business and affairs of the corporation shall be managed and all corporate powers shall be exercised by or under the direction of the board of directors. Section3.2 Number of Directors The board of directors shall consist ofseven (7)members. The number of directors maybe changed by an amendment to this bylaw, duly adopted by the board of directors or by the stockholders, or by a duly adopted amendment to the certificate of incorporation. The directors shall be divided into three classes, with the number of directors in each class being equal or as near to equal as possible, and with the term of office of the first class (Class I)to expire at the annual meeting of stockholders held in 2000; the term of office of the second class (Class II)to expire at the annual meeting of stockholders held in 2001; the term of office of the third class (Class III) to expire at the annual meeting of stockholders held in 2002; and thereafter for each such term to expire at each third succeeding annual meeting of stockholders held after such election.No reduction of the authorized number of directors shall have the effect of removing any director before that director’s term of office expires. Section3.3 Election, Qualification and Term of Office of Directors Except as provided in Section3.4 of these bylaws, directors shall be elected at each annual meeting of stockholders to hold office until the next annual meeting.
